Order dismissing amended complaint reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. While the seal upon the agreement in question, opposite the signature of the defendant Sacknoff, would be presumed to be the seal of the plaintiff, unless a contrary intention appeared (Cammack v. Slattery & Bro., Inc., 241 N. Y. 39), we think that such contrary intention is alleged in the 6th para^graph of the amended complaint, and that such amended complaint, therefore, states a cause of action against the defendant Berman. Lazansky, P. J., Young, Seeger and Carswell, JJ., concur; Kapper, J., dissents and votes to affirm upon opinion of Mr. Justice May at Special Term.